Exhibit 10.1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

February 17, 2009 (the “Letter Effective Date”)

Adrian Rawcliffe

Senior Vice President, Worldwide Business Development and R&D Finance

SmithKline Beecham Corporation,

d/b/a GlaxoSmithKline

709 Swedeland Road

UW2328

King of Prussia, PA 19406

 

Re: Release Letter for XL184 and Remaining Development Candidates

Dear Ad,

This letter agreement (this “Letter”) is intended to set forth the mutual
understandings of Exelixis, Inc., a Delaware corporation (“Exelixis”) and
SmithKline Beecham Corporation, a Pennsylvania corporation, doing business as
GlaxoSmithKline (“GSK”), regarding the ability of Exelixis to further develop
and commercialize: (i) The Development Candidate known as XL184, and its
Included Compounds; and (ii) the Development Candidates known as XL228, XL281,
XL418, XL820 and XL844 (the “Remaining Development Candidates”), and their
Included Compounds, in light of GSK’s decision not to select either XL184 or any
of the Remaining Development Candidates under the Product Development and
Commercialization Agreement dated as of October 28, 2002, by and between
Exelixis and GSK, as amended on January 10, 2005 and on June 13, 2008 (such
agreement, as amended, collectively, the “PDCA”).

Any capitalized terms used in this Letter that are not otherwise defined herein
shall have the meanings given to them in: (i) the PDCA; (ii) the Loan and
Security Agreement dated as of October 28, 2002, and as amended by and between
the Parties on December 5, 2002, September 20, 2004, January 10, 2005, and
July 10, 2008 (such agreement, as amended, collectively, the “LSA”); and
(iii) the Patent Security Agreement and Mortgage dated as of October 28, 2002,
and as amended by and between the Parties on January 10, 2005 (such agreement,
as amended, collectively, the “PSA”). Concurrently with the execution and
delivery of this Letter, the PSA is being amended and restated in its entirety
in the form attached hereto as Exhibit A (the “Amended and Restated PSA”).

Accordingly, the Parties agree as follows:

 

  •  

GSK has not exercised its Development Election for the Development Candidate
known as XL184 (and its Included Compounds) within the First Option Period under
Section 4.3.1(b) of the PDCA. Accordingly, XL184 is now a Refused Candidate. GSK
agrees that its ability to select XL184 under Sections 4.3.1(d), 4.3.2(b) and
4.4 of the PDCA is exhausted because the Development Term has expired without
extension. Therefore, GSK’s rights to XL184 (and its Included Compounds) hereby
revert to Exelixis. Exelixis is free to develop or commercialize products
incorporating XL184, any Included Compound relating to XL184, and/or
formulations, mixtures or compositions incorporating any of the foregoing, in
each case either directly or indirectly (e.g., with a third party collaborator
or sublicensee), and GSK shall have no further rights or obligations



--------------------------------------------------------------------------------

 

with respect to XL184 (and its Included Compounds), except for GSK’s right to
receive the royalty payments set forth in Section 6.4.1 of the PDCA for products
incorporating XL184, its Included Compounds, and/or formulations, mixtures or
compositions incorporating any of the foregoing.

 

  •  

Section 3 of the LSA is hereby amended and restated in its entirety to read as
follows:

“3.1 Grant of Security Interest. To secure the payment and performance by
Exelixis of the Obligations to GSK, Exelixis and, to the extent applicable, its
Affiliates hereby pledge, set over, assign, deliver and grant a first and only
priority security interest to GSK in all of Exelixis’ and, to the extent
applicable, its Affiliates’ right, title and interest in the following assets,
wherever located and whether now existing or hereafter created and whether now
owned or hereafter acquired, of every description, tangible and intangible (the
“Collateral”);

3.1.1 Development Patents. The patent applications listed in Schedule 3.1.1,
including, without limitation, all Proceeds thereof (such as, by way of example,
license royalties and Proceeds of infringement suits), the right to sue for
past, present and future infringements thereof, all rights corresponding thereto
throughout the world and all reissues, divisionals, continuations, renewals,
extensions and continuations in part thereof, all patents resulting from the
patent applications listed in Schedule 3.1.1, and all other patent applications
and patents, however and whenever arising, to the extent such patent
applications and patents are directly related to the composition of matter or
method of use of the (a) compounds specifically claimed in such patent
applications or patents, including the Development Candidates known as XL228,
XL281, XL418, XL820, XL844, and XL880, and their Included Compounds; and
(b) formulations, mixtures or compositions incorporating the foregoing compounds
described in clause (a) above being developed by or for Exelixis pursuant to the
Development Agreement (collectively and individually deemed general intangibles
of Exelixis and referred to as the “Patents”);

3.1.2 Other Intellectual Property. All other intellectual property including,
but not limited to, know-how, licenses, copyrights and trade secrets that arise
out of the Development Program that is solely related to the composition of
matter or method of use of the (a) compounds specifically claimed in the Patents
listed in Schedule 3.1.1, including the Development Candidates known as XL228,
XL281, XL418, XL820, XL844, and XL880, and their Included Compounds; and
(b) formulations, mixtures or compositions incorporating the foregoing compounds
described in clause (a) above being developed by or for Exelixis pursuant to the
Development Agreement (collectively and individually deemed general intangibles
of Exelixis and with the Patents referred to as the “Intellectual Property”);

3.1.3 Deposit Account. That certain deposit account with a mutually agreed upon
bank or financial institution, initially SVB Securities, more particularly
described on Schedule 3.1.3 (the “Deposit Account”) maintained by Exelixis into
which the proceeds of the Advances, including without limitation investment
property, shall be deposited and, subject to Section 9.5, maintained, with all
dividends and distributions, whether payable in cash, securities or other
investment property accruing on the balance therein, all of which are described
and governed by the Control Agreement;

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.1.4 Development Candidate Inventory. All compounds constituting materials,
bulk drug supplies, clinical supplies, and formulations of the compounds
specifically claimed in the Patents listed in Schedule 3.1.1, including the
Development Candidates known as XL228, XL281, XL418, XL820, XL844, and XL880,
and any derivative materials produced therefrom of Exelixis (collectively and
individually deemed inventory of Exelixis and referred to as the “Development
Candidate Inventory”);

3.1.5 Capital Equipment. All capital equipment (currently defined as equipment
with a purchase price per item in excess of Five Thousand Dollars ($5,000)),
purchased by Exelixis with the proceeds of the Advances, having a specific use
solely to perform the activities contemplated under the Development Agreement,
in all cases however and wherever arising (the “Capital Equipment”); and

3.1.6 Proceeds. All Proceeds and products of the Intellectual Property, the
Deposit Account, the Development Candidate Inventory and/or the Capital
Equipment.”

The Parties agree that they shall, within ten (10) days of the Letter Effective
Date, at Exelixis’ cost and expense, execute and deliver all amendments to the
UCC Financing Statements and Patent Office Filings and such other documents
necessary or useful to evidence the foregoing or as either Party may reasonably
request.

 

  •  

The only Development Compounds that were being developed by Exelixis under the
PDCA as of the end of the Development Term were the Development Candidates known
as XL228, XL281, XL418, XL820 and XL844 (the “Remaining Development
Candidates”), and GSK has waived its right to exercise its Development Election
for the Remaining Development Candidates during the Pipeline Option Period under
Section 4.3.2(b) of the PDCA. Therefore, the Remaining Development Candidates
(and their Included Compounds) have reverted to Exelixis, and the Remaining
Development Candidates shall no longer be deemed Development Candidates,
Included Compounds or Development Compounds. For clarity, the Remaining
Development Candidates are not Refused Candidates. Therefore, GSK shall have no
further rights or obligations with respect to the Remaining Development
Candidates (and their Included Compounds), except as set forth in the LSA and
the Amended and Restated PSA, and Exelixis is free to develop or commercialize
products incorporating the Remaining Development Candidates, any Included
Compound relating to the Remaining Development Candidates, and/or formulations,
mixtures or compositions incorporating any of the foregoing, in each case either
directly or indirectly (e.g., with a third party collaborator or sublicensee)
and without payment of a royalty to GSK.

 

  •  

Notwithstanding anything to the contrary in the LSA or the Amended and Restated
PSA, as of the Letter Effective Date, the covenants set forth in Articles 9 and
10 of the LSA and Article 3 of the Amended and Restated PSA shall not apply to:
XL184 (and its Included Compounds), any Remaining Development Candidates (and
their Included Compounds); or any compounds that are specifically claimed in
Application No. [ * ]), and Exelixis shall be free to license, sell,

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditionally sell, sell on approval, consign, lease, encumber, transfer, remove
from its premises: XL184 (and its Included Compounds); any Remaining Development
Candidates (and their Included Compounds); or any compounds that are
specifically claimed in Application No. [ * ], in each case without the prior
written consent of GSK. For clarity, any such license, sale, conditional sale,
sale on approval, consignment, lease, encumbrance, transfer, or removal of:
XL184 (and its Included Compounds); any Remaining Development Candidates (and
their Included Compounds); or any compounds that are specifically claimed in
Application No. [ * ] shall, in each case, not be a default or breach of any of
Exelixis’ conditions, representations, warranties, covenants or agreements set
forth in the LSA or the Amended and Restated PSA.

 

  •  

In connection with execution of the Amended and Restated PSA and the Termination
of Patent Security Interest to be executed by GSK (the “Termination”), Exelixis
represents and warrants to GSK that the patents and applications numbers 1-4
listed in Exhibit A to the Termination generically or specifically cover XL184.

 

Sincerely, /s/ Pamela A. Simonton Pamela A. Simonton, JD, LLM EVP and General
Counsel Exelixis, Inc.

ACKNOWLEDGED AND AGREED

 

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE By:   /s/ William J. Mosher
Title:   Vice President & Secretary cc:   Lisa DeMarco, Esq.   Vice President &
Associate General Counsel,   Legal Operations, Business Development Transactions

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Schedule 3.1.1

PATENTS

Pending Patent Applications

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Schedule 3.1.3

DEPOSIT ACCOUNT

 

Bank:    SVB Securities    3003 Tasman Drive    Mail Sort HG250    Santa Clara,
California 95054    Attn: Operations Manager    Telephone: 408-654-7256   
Facsimile: 408-496-2407 Securities Account Number:    [ * ] Bank:    Silicon
Valley Bank    Deposit Control Department    3003 Tasman Drive    Mail Sort
HG225    Santa Clara, California 95054    Telephone:
408-654-5512/408-654-3039/408-654-3099    Facsimile: 408-654-6389 Demand Deposit
Account Number:    [ * ] Wiring Instructions:   

Route all domestic wire transfers via FEDWIRE to the following

ABA number:

 

  TO:    SIL VLY BK SJ   ROUTING & TRANSIT #:    [ * ]   FOR CREDIT OF:   
Exelixis, Inc.   CREDIT ACCOUNT #:    [ * ]   BY ORDER OF:    [NAME OF SENDER]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Patent Security Agreement and Mortgage

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.